Citation Nr: 0117312	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.   Entitlement to service connection for a left knee 
disorder to include degenerative changes and pain.  

3.  Entitlement to service connection for left ulnar 
neuropathy.  

4.  Entitlement to service connection for cerebrovascular 
accident residuals.  

5.  Entitlement to an increased disability evaluation for the 
veteran's right knee arthritis with a history of Osgood-
Schlatter disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from October 1966 to 
August 1969.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Washington, D.C., Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
left ulnar neuropathy and cerebrovascular accident residuals; 
denied service connection for post-traumatic stress disorder 
(PTSD) and a left knee disorder to include degenerative 
changes and pain; and denied an increased disability 
evaluation for the veteran's service-connected right knee 
arthritis with a history of Osgood-Schlatter disease.  In 
July 1999, the veteran submitted a notice of disagreement 
with the denial of service connection for PTSD, a left knee 
disorder, left ulnar neuropathy, and cerebrovascular accident 
residuals and an increased evaluation for his right knee 
disability.  In October 1999, the RO issued a statement of 
the case to the veteran and his accredited representative 
which addressed the issues of service connection for PTSD, a 
left knee disorder, left ulnar neuropathy, and 
cerebrovascular accident residuals.  In the statement of the 
case, the RO determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
both PTSD and a left knee disorder.  In December 1999, the 
veteran submitted a substantive appeal from the denial of 
service connection for PTSD, a left knee disorder, left ulnar 
neuropathy, and cerebrovascular accident residuals.  In 
February 2000, the RO issued a supplemental statement of the 
case to the veteran and his accredited representative which 
addressed the issue of the veteran's entitlement to an 
increased evaluation for his right knee disability.  In May 
2000, the national accredited representative submitted a 
substantive appeal with the denial of an increased evaluation 
for the veteran's right knee disorder.  While the RO has only 
certified three of the above listed issues for appellate 
review, it appears that the veteran has not withdrawn any of 
the issues and all are before the Board.  

In April 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

In February 1998, the veteran submitted claims of entitlement 
to both service connection for right elbow injury residuals 
and left elbow injury residuals and a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Member of the Board cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

The veteran asserts on appeal that service connection is 
warranted for PTSD, a left knee disorder, left ulnar 
neuropathy, and cerebrovascular accident residuals.  He 
contends that the record supports assignment of an increased 
evaluation for his right knee disability.  He advances that: 
he incurred PTSD and a chronic left knee disorder during 
active service or as the result of his Vietnam War 
experiences; sustained chronic left upper extremity injury 
residuals including left ulnar neuropathy and cerebrovascular 
accident residuals as the result of falls incurred when his 
right knee gave way; and his right knee disability has 
increased in severity and now requires the use of both a 
motorized scooter and a roller walker.  

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD, a left knee disorder, left ulnar neuropathy, and 
cerebrovascular accident residuals upon its determination 
that the veteran had not submitted well-grounded claims.  The 
statutes governing the adjudication of claims for VA benefits 
have recently been amended so as to remove the requirement of 
the submission of a well-grounded claim.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claims for service connection 
have not been considered under the amended statutes.  
Therefore, the claims must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

An October 1998 VA treatment record conveys that the veteran 
reported serving in the National Guard and the Reserves 
following his period of active service.  In his July 1999 
notice of disagreement, the veteran advances that he served 
in the National Guard and was treated for left knee pain at 
the Fort Stewart, Georgia, military medical facility in 
approximately 1984.  The Board observes that the veteran's 
periods of active duty, active duty for training, and 
inactive duty for training with the National Guard and/or a 
Reserve unit have not been verified.  Service medical records 
from the identified military medical facility have not been 
incorporated into the record.  The Court has held that where 
evidence in support of the veteran's claim may be in his 
service record or other governmental records, the VA has the 
duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R.§ 
3.304(f) (2000).  See also Moreau v. Brown, 9 Vet. App. 389 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In reviewing the claims file, the Board observes that the 
veteran has asserted on appeal that he incurred PTSD as the 
result of his traumatic Vietnam War experiences including the 
death of his friend "Buzzy" during an enemy mortar 
attack;" treating an American Army officer who had shot 
himself; coming under enemy and friendly fire; and seeing 
civilians shot by Republic of Vietnam police and dead bodies.  
The veteran's specific psychosocial stressors have apparently 
not been submitted to the United States Armed Services Center 
for Research of Unit Records (USASCRUR) for verification.  

An October 1998 VA treatment record reflects that the veteran 
was treated at Suburban Hospital and Walter Reed Army Medical 
Center in September and October 1998 following his 
cerebrovascular accident.  A June 1999 VA treatment record 
conveys that the veteran reported being initially diagnosed 
with PTSD at the Atlanta, Georgia, VA Medical Center in 1972.  
In his July 1999 notice of disagreement, the veteran advanced 
that he was initially seen for PTSD complaints at the 
Atlanta, Georgia, VA Medical Center in 1980 or 1981.  At the 
hearing on appeal, the veteran reported that he was diagnosed 
with PTSD at the Atlanta, Georgia, VA Medical Center in 1982 
or 1983.  He stated further that he was receiving ongoing 
treatment for PTSD and his right knee disorder at the 
Washington, D.C., VA Medical Center.  The veteran clarified 
that he had been prescribed a knee brace, a roller walker, 
and a motorized scooter for his right knee disability.  
Clinical documentation of the cited treatment is not of 
record.  The Court has directed that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A February 1999 Social Security Administration (SSA) notice 
to the veteran indicates that his claim for SSA benefits had 
been denied.  The documentation supporting the SSA decision 
is not of record. The Court has clarified that the VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA. Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

At the hearing on appeal, the veteran testified that his 
right knee disability had increased in severity; was 
manifested by significant joint limitation of motion and 
instability; and required the use of a roller walker and a 
motorized scooter.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to his 
service with the National Guard and/or a 
Reserve organization.  Upon receipt of 
the requested information, the RO should 
contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the National Guard 
and/or a Reserve unit and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  The RO should request that a search 
be made of the records of the Fort 
Stewart, Georgia, military medical 
facility for any documentation pertaining 
to treatment of the veteran.  All 
material produced by the requested search 
should be incorporated into the record.  
If no records are located, a written 
statement to that effect should be 
incorporated into the claims file.  

3.  The RO should request that the 
veteran provide information as to all 
treatment of his psychiatric disability, 
left knee disorder, left ulnar 
neuropathy, and cerebrovascular accident 
residuals including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Suburban Hospital, Walter 
Reed Army Medical Center, and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

4.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Atlanta, 
Georgia, VA Medical Center in 1972, 1980, 
1981, 1982, and 1983 and at the 
Washington, D.C., VA Medical Center after 
December 1999, be forwarded for 
incorporation into the record.  

5.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's claim for SSA benefits.  

6.  The RO should then submit the 
veteran's specific statements as to his 
alleged inservice stressors to the 
USASCRUR for verification.  

7.  The RO should then schedule the 
veteran for psychiatric and orthopedic 
examinations in order to determine the 
current nature of any psychiatric 
disorder present together with the proper 
diagnosis thereof and the nature and 
extent of the service-connected right 
knee arthritis with a history of Osgood-
Schlatter disease.  All 

indicated tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  
The orthopedic examiner should note the 
presence or absence of right knee pain, 
weakened movement, excess fatigability, 
or incoordination, if feasible, express 
the resulting functional impairment in 
terms of the degree of additional 
limitation of joint motion.  The 
orthopedic examiner should also expressly 
indicate whether the veteran's 
service-connected right knee disability 
is manifested by subluxation and/or 
lateral instability; the limitation of 
activity imposed by his right knee 
disability; and any associated pain with 
a full description of the effect of the 
disability upon his ordinary and 
vocational activities.  The examiner 
should comment whether pain could be 
productive of significant functional 
impairment during flare-ups or upon 
repeated use of the joint over a period 
of time.  This should also be expressed 
in terms of additional range of motion 
loss, if feasible.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiners.  The 
examination report should reflect that 
such a review was conducted.  

8.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD, a left knee 
disorder to include degenerative changes 
and pain, left ulnar neuropathy, and 
cerebrovascular accident residuals and an 
increased evaluation for his right knee 
arthritis with a history of Osgood-
Schlatter 

disease with express consideration of the 
applicability of 38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. §§ 3.304(f), 3.310, 
4.10, 4.40, 4.45, 4.59, 4.71a, 4.125 and 
the Court's holdings in Cohen v. Brown, 
10 Vet. App. 128 (1997), Allen v. Brown, 
7 Vet. App. 439 (1995), Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

9.  The RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses the issues of service 
connection for PTSD, a left knee disorder 
to include degenerative changes and pain, 
left ulnar neuropathy, and 
cerebrovascular accident residuals; and 
an increased evaluation for the veteran's 
right knee arthritis with a history of 
Osgood-Schlatter disease.  The veteran 
should be given the opportunity to 
respond to the supplemental statement of 
the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


